*63The plaintiff at the trial, to, support the issue on his part, and to make title to the land on which the trespass was charged in the declaration to have been committed, offered to read in evidence a copy of a deed from Robert Vass to William Murray, dated the 28th of November, 1760, for the lower moiety of a tract of land lying in' Dorchester county, called Retaliation, and which said deed was acknowledged in the following words: “Maryland, sc. Be it remembered, that upon the 28th of “November, 1760, personally appeared before • us, the “subscribers, two of his Lordship’s justices of the peace “for Dorchester county, the within mentioned and subscribing Robert Vass, and Nancy bis wife, and did acknowledge this deed of bargain and sale to be the right of «William Murray, his heirs and assigns, for ever, ac“cording to the intent and meaning thereof’, and the said •‘Nancy.'” &c. relinquishing her dower, &c. Signed by the justices.The case of Hoddy’s Lessee vs. Harryman, decided at May term, 1797, (a) was relied upon by the defendant’s counsel.Goedsborotjgh, Ch. J, (b) The court are of opinion, that the acknowledgment of the deed from Robert Vass to William Murray is sufficient; and that the copy of the said deed may be read in evidence to the jury for the purpose stated.The defendant excepted. Verdict and judgment for the plaintiff. The defendant afterwards brought a writ of error; and the judgment of the general court was affirmed in the court of appeals, at June term, 1800.Key, for the plaintiff in error. Chase, J. concurring.